Citation Nr: 0811661	
Decision Date: 04/09/08    Archive Date: 04/23/08

DOCKET NO.  05-15 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date prior to March 1, 2002, 
for the grant of service connection for bilateral hearing 
loss disability.

2.  Entitlement to an effective date prior to October 3, 
2003, for the grant of service connection for tinnitus 
disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO), which granted 
entitlement to service connection for bilateral hearing loss 
disability effective March 1, 2002, and granted entitlement 
to service connection for tinnitus disability effective 
October 3, 2003.  A notice of disagreement was filed in 
September 2004 with regard to the effective dates assigned.  
A statement of the case was issued in April 2005, and a 
substantive appeal was received in May 2005.  The veteran 
testified at a RO hearing in January 2005, and at a Board 
hearing in March 2008.  Both transcripts are of record.


FINDINGS OF FACT

1.  In May 1987, the veteran filed a formal claim of 
entitlement to service connection for bilateral hearing loss 
disability.

2.  In a June 1987 rating decision, the RO denied entitlement 
to service connection for bilateral hearing loss disability; 
the veteran did not file a notice of disagreement.

3.  In March 2002, the veteran filed a formal claim of 
entitlement to service connection for bilateral hearing loss 
disability.

4.  In October 2003, the veteran underwent a VA audiological 
examination in connection with his March 2002 claim; the 
examination showed initial complaints and diagnoses related 
to tinnitus.  

5.  A November 2003 rating decision granted entitlement to 
service connection for bilateral hearing loss disability, 
effective March 1, 2002, and granted entitlement to service 
connection for tinnitus disability, effective October 3, 
2003.


CONCLUSIONS OF LAW

1.  The June 1987 rating decision which denied entitlement to 
service connection for bilateral hearing loss disability is 
final.  38 U.S.C.A. § 7105(c) (West 2002). 

2.  The criteria for an effective date prior to March 1, 
2002, for the award of service connection for bilateral 
hearing loss disability have not been met.  38 U.S.C.A. 
§§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.157, 3.400 (2007).

3.  The criteria for an effective date of March 1, 2002, (but 
no earlier) for the award of service connection for tinnitus 
disability have been met.  38 U.S.C.A. §§ 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.157, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the VCAA, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Court's decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In May 2002, a VCAA letter was 
issued to the veteran with regard to his underlying claim of 
entitlement to service connection for bilateral hearing loss 
disability.  The veteran's appeal stems from a November 2003 
rating decision which granted entitlement to service 
connection for bilateral hearing loss and tinnitus 
disabilities.  The veteran perfected an appeal as to the 
effective dates assigned.  In February 2005, a VCAA letter 
was issued to the veteran with regard to the specific 
effective date issues in appellate status.  The VCAA letter 
notified the veteran of what information and evidence is 
needed to substantiate his claims, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claims.  Id.; but see VA 
O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  Specifically, 
the veteran was informed that VA is responsible for obtaining 
any relevant records from any Federal Agency, and would make 
reasonable efforts to obtain relevant records not held by a 
Federal Agency, such as state or local government, private 
medical facilities, or current or former employers.  The 
veteran was informed that he must provide enough information 
so the relevant records could be requested.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  The contents of 
the February 2005 VCAA notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notice.  Therefore, to decide 
the appeal would not be prejudicial to the claimant.  

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
claims folder contains the veteran's service medical records, 
and post-service VA and private examination reports.  There 
is no indication of relevant, outstanding records which would 
support the veteran's claims.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues on appeal.

Criteria & Analysis

The Board notes that the assignment of effective dates of 
awards is generally governed by 38 U.S.C.A. § 5110 and 38 
C.F.R. § 3.400.  Except as otherwise provided, the effective 
date of an evaluation and an award of pension, compensation 
or dependency and indemnity compensation based on an original 
claim or a claim reopened after final disallowance, or a 
claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is the later.  38 
C.F.R. § 3.400.

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if the formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of the receipt of the informal claim.  38 C.F.R. § 
3.155.

On May 11, 1987, the veteran submitted an application for 
compensation for bilateral hearing loss.  In May 1987, the RO 
issued correspondence to the veteran requesting medical 
evidence to support his claim.  The veteran did not submit 
any medical evidence; however, his service medical records 
were on file.  Such records contained a May 1965 pre-
induction examination which contained audiometer findings, 
and a February 1968 separation examination which contained 
audiometer findings.  Also of record was an April 1969 Report 
of Medical Examination for retention in the reserves, which 
also contained audiometer findings and a diagnosis of medium 
and high frequency hearing loss, left ear, not considered 
disabling, and high frequency hearing loss, right ear, not 
considered disabling.  He was deemed qualified for retention 
in the reserves.

In a June 1987 rating decision, the RO denied entitlement to 
service connection for 'defective hearing, bilateral.'  The 
RO stated that the February 1968 examination did not show 
evidence of bilateral defective hearing during active duty, 
and although there was evidence of high frequency hearing 
loss on examination in April 1969, there was no evidence of 
injury or acoustic trauma to account for bilateral hearing 
loss.  Such rating decision was issued to the veteran in June 
1987; the veteran did not file a notice of disagreement.  

In March 2002, the veteran submitted an application for 
compensation for hearing loss.  A June 2002 rating 
determination initially denied the claim to reopen on the 
basis that new and material evidence had not been received.  
In support of his claim to reopen, the veteran submitted a 
May 2003 private audiological evaluation report which 
reflected findings of moderately-severe to severe 
sensorineural hearing loss in the left ear and severe to 
profound loss in the right ear; this private report did not 
reference any complaints of tinnitus.  On October 3, 2003, 
the veteran underwent a VA examination in which he initially 
complained of tinnitus.  Upon audiometric testing, the 
examiner diagnosed severe profound sensorineural hearing loss 
in the right ear, and moderate to severe sensorineural 
hearing loss in the left ear.

In a November 2003 rating decision, the RO granted 
entitlement to bilateral hearing loss disability assigning a 
20 percent disability evaluation effective March 1, 2002, and 
entitlement to tinnitus disability assigning a 10 percent 
evaluation effective October 3, 2003.

As set forth above, the RO has assigned an effective date of 
March 1, 2002, for the award of service connection for 
bilateral hearing loss.  The effective date assigned 
corresponds to the actual date of receipt by the RO of the 
veteran's formal application to reopen his claim of service 
connection for bilateral hearing loss.  The veteran asserts, 
however, that he is entitled to an earlier effective date on 
the basis that he was unaware that an appeal system existed 
at the time his initial claim was denied in 1987.  

As detailed hereinabove, it is clear that the veteran 
submitted a claim for compensation for hearing loss 
disability in May 1987; however, such claim was denied in a 
June 1987 rating decision.  Such rating decision was issued 
to the veteran in June 1987 with a cover letter, specifically 
VA Form 20-8956, which stated that his claim for disability 
benefits could not be granted, and specifically instructs the 
reader to "see reverse for procedural and appeallate 
rights."  The 'Notice of Procedural and Appellate Rights' is 
contained on the reverse side of the notice letter.  Such 
notice contains information pertaining to the right to obtain 
an accredited representative, and notice that an appeal may 
be filed within a year of the date of the letter.  While the 
Board acknowledges the veteran's contentions regarding the 
basis for an earlier effective date, the Board emphasizes 
that regulations are binding on all who seek to come within 
their sphere, "regardless of actual knowledge of what is in 
the regulations or of the hardship resulting from innocent 
ignorance."  See Morris v. Derwinski, 1 Vet. App. 260 
(1990), (citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 
380, 385 (1947)).

When the veteran filed his claim of service connection for 
hearing loss disability in March 2002, it was a claim to 
reopen since there was a prior final disallowance of this 
claim in June 1987.  As the veteran did not file a notice of 
disagreement, the June 1987 rating decision became final.  
38 U.S.C.A. § 7105(c).

The assigned effective date of March 1, 2002, for hearing 
loss disability is the date of receipt of the veteran's claim 
to reopen.  There is no indication in the file, or any 
allegation from the veteran, that any claim was filed between 
the denial in June 1987 and the reopened claim on March 1, 
2002.

Because the June 1987 RO denial is a final decision, the 
claim upon which that decision was based cannot serve as the 
basis for assignment of an effective date for a subsequent 
award of service connection.  The veteran's claim to reopen 
was date-stamped as received by VA on March 1, 2002.  This is 
the date that was assigned by the RO as the effective date 
for the grant of service connection for bilateral hearing 
loss.  Absent an allegation and finding of clear and 
unmistakable error in the June 1987 RO determination (the 
presence of which has not been alleged) the desired earlier 
effective for hearing loss cannot be assigned.

With regard to the veteran's claim for an earlier effective 
date for the grant of service connection for tinnitus 
disability, the veteran asserts that he was unaware that 
hearing loss and tinnitus were separate and distinct 
disabilities.  Thus, he believed that when he filed his 
initial claim for hearing loss in May 1987, he assumed such 
claim included tinnitus.  Likewise, he asserts that when he 
filed his March 2002 application to reopen entitlement to 
hearing loss, such claim also included a claim for tinnitus.  

While acknowledging such contentions, the Board is unable to 
construe a claim for hearing loss as a claim for tinnitus.  
It is significant to note that hearing loss and tinnitus are 
separate and distinct disabilities for VA compensation 
purposes.  There is no evidence of any earlier unadjudicated 
formal or informal claim that was provided in writing and 
requesting a determination or evidencing a belief in 
entitlement to tinnitus.  See 38 C.F.R. § 3.1(p).  The Board 
notes here that the veteran was represented in connection 
with both his 1987 claim and his March 2002 claim, yet there 
was no reference whatsoever to tinnitus.  

In his initial May 1987 application, in response to the query 
of the 'nature of sickness, disease or injuries,' the veteran 
stated 'hearing loss (bilateral)' and does not reference 
tinnitus or a complaint such as ringing of the ears.  Thus, 
the RO only considered his claim for bilateral hearing loss 
disability in the June 1987 rating decision.  Likewise, in 
his March 2002 application to reopen, in response to the 
query of what disability he was claiming, he stated 'hearing 
loss' and explained that such hearing loss was due to in-
service field artillery.  The application does not contain 
any reference to tinnitus, or a complaint such as ringing of 
the ears.  Moreover, the veteran underwent a private 
audiological examination in May 2003 and the examination 
report does not contain any reference to tinnitus or ringing 
of the ears.  The first indication that the veteran was 
complaining of tinnitus was in the October 3, 2003 VA 
examination report, wherein he complained of tinnitus since 
discharge from service.  

Prior to October 3, 2003, the evidence of record does not 
contain any indication that the veteran was claiming 
entitlement to service connection for tinnitus disability, 
much less suffering from such disability.  Although a 
claimant need not identify the benefit sought "with 
specificity," see Servello v. Derwinski, 3 Vet. App. 196, 
199-200 (1992), some intent on the part of the veteran to 
seek benefits must be demonstrated.  See Brannon v. West, 12 
Vet. App. 32, 34-35 (1998); see also Talbert v. Brown, 7 Vet. 
App. 352, 356-7 (1995) (noting that while VA must interpret a 
claimant's submissions broadly, VA is not required to conjure 
up issues not raised by claimant).  

In reviewing the tinnitus issue, however, the Board notes 
that the October 2003 VA examination which first documented 
tinnitus was conducted in connection with the March 1, 2002, 
hearing loss claim.  Under these particular circumstances, 
the Board believes it reasonable to view the tinnitus claim 
as having arisen from VA's development of the evidence in 
connection with his March 1, 2002, hearing loss claim.  
Accordingly, the Board finds that an effective date of March 
1, 2003, for the grant of service connection for tinnitus is 
warranted. 


ORDER

Entitlement to an effective date prior to March 1, 2002, for 
the grant of service connection for bilateral hearing loss 
disability, is not warranted.  To this extent, the appeal is 
denied. 

Entitlement to an effective date of March 1, 2002, (but no 
earlier) for the grant of service connection for tinnitus 
disability is warranted.  To this extent, the appeal is 
granted, subject to applicable laws and regulations 
pertaining to payment of VA monetary benefits.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


